



EXHIBIT 10.21
MICROCHIP TECHNOLOGY INCORPORATED
2001 EMPLOYEE STOCK PURCHASE PLAN
As Amended Through February 19, 2019


The following constitute the provisions of the 2001 Employee Stock Purchase Plan
of Microchip Technology Incorporated, as amended through February 19, 2019.
1.Purpose. The purpose of the Plan is to provide employees of the Company and
one or more of its Corporate Affiliates an opportunity to purchase Common Stock
of the Company through accumulated payroll deductions. It is the intention of
the Company to have the Plan have two components: a component that is intended
to qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code
(the “423 Component”) and a component that is not intended to qualify as an
“employee stock purchase plan” under Section 423 of the Code (the “Non-423
Component”). The provisions of the Plan with respect the 423 Component,
accordingly, shall be construed so as to extend and limit participation in a
uniform and nondiscriminatory basis consistent with the requirements of Section
423. An option to purchase shares of Common Stock under the Non-423 Component
will be granted pursuant to rules, procedures, or sub-plans adopted by the
Administrator designed to achieve tax, securities laws, or other objectives for
Eligible Employees and the Company. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.
2.    Definitions.
(a)    “Administrator” shall mean the Committee designated by the Board to
administer the Plan pursuant to Section 14.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Change of Control” shall mean the occurrence of any of the following
events:
(i)    a merger or other reorganization in which the Company will not be the
surviving corporation (other than a reorganization effected primarily to change
the State in which the Company is incorporated); or
(ii)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or


1





--------------------------------------------------------------------------------





(iii)    a reverse merger in which the Company is the surviving corporation but
in which more than fifty percent (50%) of the Company’s outstanding voting stock
is transferred to a person or persons different from those who held the stock
immediately prior to such merger.
(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.
(f)    “Common Stock” shall mean the common stock of the Company, par value
$0.001.
(g)    “Company” shall mean Microchip Technology Incorporated, a Delaware
corporation.
(h)    “Compensation” shall mean the following items paid to an Eligible
Employee by the Company and/ or one or more Corporate Affiliates during such
individual’s period of participation in the Plan: (i) regular base salary, and
(ii) any pre-tax contributions made by the Eligible Employees to any Code
Section 401(k) plan, any Code Section 125 Plan, any unfunded non-qualified
deferred compensation plan described in Sections 201(2), 301(a)(3) or 401(a)(1)
of ERISA, and (iii) all overtime payments, bonuses, commissions, profit-sharing
distributions and other incentive type payments. There shall be excluded any
contributions (except 401(k) and 125 contributions) made on the Eligible
Employee’s behalf by the Company or Corporate Affiliate.
(i)    “Corporate Affiliate” shall mean any parent or subsidiary of the Company
(as defined in Section 424 of the Code) which is incorporated in the United
States, including any parent or subsidiary corporation which becomes such after
the Effective Date.
(j)    “Effective Date” shall mean March 1, 2002.
(k)    “Eligible Employee” shall mean any individual who is a common law
employee of any Participating Company and whose customary employment with the
Participating Company or group of Participating Companies is at least 20 hours
per week and more than five (5) months in any calendar year. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual's right to
reemployment is not guaranteed either by statute or in writing signed by a duly
authorized officer of the Company, the employment relationship shall be deemed
to have terminated on the 91st day of such leave. Unless otherwise determined by
the Administrator, with respect to the Non-423 Component, any individual
otherwise meeting the


2





--------------------------------------------------------------------------------





requirements to be an “Eligible Employee” will only qualify as an Eligible
Employee if such individual is tax resident in the United States as of the first
Trading Day of any Offering Period.
(l)    “Entry Date” shall mean the first Trading Day of any Offering Period. An
Entry Date occurs on the first Trading Day in March or September.
(m)    “ERISA” shall mean the Employee Retirement Income Security of 1974, as
amended.
(n)    “Exercise Date” shall mean the first Trading Day of March and September.
(o)    “Fair Market Value” shall mean the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or system
on the date of determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable; provided, however, that if there is no
closing sales price (or closing bid price, if applicable) for such date, then
the closing sales price (or closing bid price, if applicable) for the next day
for which such quotation exists.
(p)    “Offering Periods” shall mean a period of time during which an option
granted pursuant to the Plan may be exercised. The Plan shall be implemented by
a series of Offering Periods (“Series of Offering Periods”). Each Series of
Offering Periods shall contain four (4) Offering Periods. The first Offering
Period in the Series shall commence on the first Trading Day on or after March
1, 2002, and shall end on the first Trading Day on or after March 1, 2004 (the
“Last Day of the Series”). The second Offering Period in the Series shall
commence on the next following Entry Date, shall last approximately 18 months
and shall end on the Last Day of the Series. The third Offering Period in the
Series shall commence on the next following Entry Date, shall last approximately
12 months and shall end on the Last Day of the Series. The fourth Offering
Period in the Series shall commence on the next following Entry Date, shall last
approximately six (6) months and shall end on the Last Day of the Series. A new
Series of Offering Periods shall commence on the Last Day of the Series. The
duration and timing of Offering Periods may be changed pursuant to Section 20 of
this Plan.
(q)    “Participating Company” shall mean the Company and such Corporate
Affiliates as may be designated from time to time by the Board to extend the
benefits of the Plan to their Eligible Employees. The Companies participating in
the Plan are listed on the attached Schedule A.
(r)    “Plan” shall mean this Employee Stock Purchase Plan.
(s)    “Purchase Period” shall mean the approximately six (6) month period
commencing on one Exercise Date and ending with the next Exercise Date, except
that the first Purchase


3





--------------------------------------------------------------------------------





Period of any Offering Period shall commence on the first Entry Date and end
with the next Exercise Date.
(t)    “Purchase Price” shall mean 85% of the Fair Market Value of a share of
Common Stock on the Entry Date or on the Exercise Date, whichever is lower;
provided, however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 20.
(u)    “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.
3.    Eligibility.
(a)    Generally. Any Eligible Employee on a given Entry Date shall be eligible
to participate in the Plan.
(b)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any Subsidiary, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries accrues at a rate which exceeds $25,000.00 worth of stock
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
4.    Offering Periods. The Plan shall be implemented by a series of Offering
Periods (“Series of Offering Periods”). Each Series of Offering Periods shall
contain four (4) Offering Periods. The first Offering Period in the Series shall
commence on the first Trading Day on or after March 1, 2002, and shall end on
the first Trading Day on or after March 1, 2004 (the “Last Day of the Series”).
The second Offering Period in the Series shall commence on the next following
Entry Date, shall last approximately 18 months and shall end on the Last Day of
the Series. The third Offering Period in the Series shall commence on the next
following Entry Date, shall last approximately 12 months and shall end on the
Last Day of the Series. The fourth Offering Period in the Series shall commence
on the next following Entry Date, shall last approximately six (6) months and
shall end on the Last Day of the Series. A new Series of Offering Periods shall
commence on the Last Day of the Series. The duration and timing of Offering
Periods may be changed pursuant to Section 20 of this Plan.
5.    Participation. An Eligible Employee may become a participant in the Plan
by enrolling via E*Trade or completing a subscription agreement authorizing
payroll deductions in the form of


4





--------------------------------------------------------------------------------





Exhibit A to this Plan and filing it with the Company's stock plan
administrator, on a date determined by such administrator, which shall be no
later than five (5) Trading Days prior to the applicable Entry Date.
6.    Payroll Deductions.
(a)    At the time a participant enrolls via E*Trade or files his or her
subscription agreement, he or she shall elect to have payroll deductions made on
each pay day during the Offering Period in any multiple of one-percent (1%), but
not exceeding ten-percent (10%) of the Compensation which he or she receives
during each Purchase Period; provided, however, that should a payday occur on an
Exercise Date, a participant shall have the payroll deductions made on such day
applied to his or her account under the new Offering Period or Purchase Period,
as the case may be. A participant's elections via E*Trade enrollment or a
subscription agreement shall remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
(b)    Payroll deductions for a participant shall commence on the first payday
following the Entry Date and shall end on the last payday in the Offering Period
to which such authorization is applicable, unless sooner terminated by the
participant as provided in Section 10 hereof. All payroll deductions made for a
participant shall be credited to his or her account under the Plan and shall be
withheld in whole percentages only. A participant may not make any additional
payments into such account.
(c)    A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may decrease (but not increase) the rate of
his or her payroll deductions during the Offering Period by changing deductions
via E*Trade or completing or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate. No more than one (1)
such reduction shall be allowed in any Purchase Period. A participant may only
increase the rate of his or her payroll deductions beginning with the next
Offering Period which lasts 24 months. The change in rate shall be effective as
soon as administratively practicable.
(d)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant's payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions shall recommence at the rate provided in such
participant's E*Trade elections or subscription agreement at the beginning of
the first Purchase Period which is scheduled to end in the following calendar
year, unless terminated by the participant as provided in Section 10 hereof.
(e)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Company's Common Stock issued under the Plan is disposed of,
the participant must make


5





--------------------------------------------------------------------------------





adequate provision for the Company's federal, state, or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock. At any time, the Company may, but shall not be
obligated to, withhold from the participant's compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Eligible Employee.
7.    Grant of Option. On the Entry Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company's Common Stock
determined by dividing such Eligible Employee's payroll deductions accumulated
prior to such Exercise Date and retained in the Participant's account as of the
Exercise Date by the applicable Purchase Price; provided that in no event shall
an Eligible Employee be permitted to purchase during each Purchase Period more
than 7,5001 shares of the Company's Common Stock (subject to any adjustment
pursuant to Section 19), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 6 hereof. The Eligible
Employee may accept the grant of such option by enrolling via E*Trade or turning
in a completed Subscription Agreement (attached hereto as Exhibit A) to the
stock plan administrator, on a date determined by such administrator, which
shall be no later than five (5) Trading Days prior to an applicable Entry Date.
The Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company's Common Stock
an Eligible Employee may purchase during each Purchase Period of such Offering
Period. Exercise of the option shall occur as provided in Section 8 hereof,
unless the participant has withdrawn pursuant to Section 10 hereof. The option
shall expire on the last day of the Offering Period.
8.    Exercise of Option.
(a)    Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant's account which are not sufficient to purchase a full share shall be
retained in the participant's account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10
________________________
1 As adjusted for a May 2002 3-for-2 stock split


6





--------------------------------------------------------------------------------





hereof. Any other funds left over in a participant's account after the Exercise
Date shall be returned to the participant. During a participant's lifetime, a
participant's option to purchase shares hereunder is exercisable only by him or
her.
(b)    If the Administrator determines that, on a given Exercise Date, the
number of shares with respect to which options are to be exercised may exceed
(i) the number of shares of Common Stock that were available for sale under the
Plan on the Entry Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Entry Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares available for
purchase on such Entry Date or Exercise Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Exercise Date, and terminate any or all Offering Periods then in
effect pursuant to Section 20 hereof. The Company may make pro rata allocation
of the shares available on the Entry Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company's shareholders
subsequent to such Entry Date.
9.    Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange the delivery to
each participant the shares purchased upon exercise of his or her option in a
form determined by the Administrator.
10.    Withdrawal.
(a)    At any time prior to the last five (5) Trading Days of a Purchase Period,
a participant may withdraw from the Plan by giving written notice to the Company
in the form of Exhibit A to this Plan. The participant shall elect to either
have (i) all of the participant's payroll deductions credited to his or her
account used to purchase shares at the next Exercise Date or (ii) all payroll
deductions credited to his or her account refunded. In neither event will any
further payroll deductions for the purchase of shares be made for such Offering
Period. If a participant withdraws from an Offering Period, the participant may
not re-enroll in the Plan until the next Offering Period which lasts 24 months,
and payroll deductions shall not resume at the beginning of such Offering Period
unless the participant re-enrolls in the Plan via E*Trade or delivers to the
Company a new subscription agreement in a manner provided for in Section 5.


7





--------------------------------------------------------------------------------





(b)    A participant's withdrawal from an Offering Period shall not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company.
11.    Termination of Employment. In the event a participant ceases to be an
Eligible Employee of the Company or any Participating Company (other than as a
result of death or Permanent Disability), any payroll deductions credited to
such participant's account during the Offering Period but not yet used to
purchase shares under the Plan shall be returned to such participant and such
participant's option shall be automatically terminated. In the event a
participant ceases to be an Employee of the Company or any Participating Company
as a result of death or Permanent Disability, then such participant (or personal
representative of the estate of the deceased participant) may elect at any time
prior to the last five (5) Trading Days of a Purchase Period in which such
termination occurs, to (i) have all of such participant’s payroll deductions for
such Purchase Period refunded to the Participant or (ii) have all such payroll
deductions used to purchase the Company’s common stock on the Exercise Date
following such termination. Further, if a Participant transfers from an offering
under the 423 Component to the Non-423 Component, the exercise of the option
will be qualified under the 423 Component only to the extent it complies with
Section 423 of the Code, unless otherwise provided by the Administrator.
12.    Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
13.    Stock.
(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the number of shares of the Company's Common
Stock which shall be made available for sale under the Plan shall be 3,275,000
shares, plus up to 150,000 remaining unissued shares available as of the
Effective Date under the Company’s previous ESPP, and plus beginning January 1,
2005, and each January 1 thereafter during the term of the Plan, an automatic
annual increase in shares reserved of the lesser of (i) 1,500,000 shares, (ii)
one half of one percent (0.5%) of the then outstanding shares of our common
stock, or (iii) such lesser amount as is approved by our Board of Directors2;
provided, however, that the shares under the Company’s previous ESPP shall not
be available




__________________
2 Approved by shareholders August 15, 2003.




8





--------------------------------------------------------------------------------





for issuance under the Plan to the extent that such reservation would, in the
opinion of the Company’s independent auditors, result in a compensation expense
to the Company under either EITF 97-12 or ASC 7183.
(b)    Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.
(c)    Shares to be delivered to a participant under the Plan shall be held in a
brokerage account in street name.
14.    Administration. The Administrator shall administer the Plan and shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.
15.    Designation of Beneficiary.
(a)    A participant may file a written designation of a beneficiary who is to
receive any payroll deductions, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
payroll deductions. In addition, a participant may file a written designation of
a beneficiary who is to receive any payroll deductions from the participant's
account under the Plan in the event of such participant's death prior to
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.






__________________
3 All numbers in this Section 13(a) have been adjusted to reflect a May 2002
3-for-2 stock split, the additional 500,000 shares approved by the stockholders
on August 16, 2002 and the additional 975,000 shares approved by the
stockholders on August 15, 2003.


9





--------------------------------------------------------------------------------





(b)    Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant's death, the Company shall deliver such payroll
deductions to the executor or administrator of the estate of the participant, or
if no such
(c)    All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.
16.    Transferability. Neither payroll deductions credited to a participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.
17.    Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions except under
any offering under the Plan or for participants in the Non-423 Component for
which Applicable Laws require that Contributions to the Plan by participants be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party. Until shares are issued, participants shall only have
the rights of an unsecured creditor.
18.    Reports. Individual accounts shall be maintained for each participant in
the Plan. Statements of account shall be given to participating Eligible
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.
19.    Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Change of Control.
(a)    Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), as well as the price per share and the number of shares of Common
Stock covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other change in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of


10





--------------------------------------------------------------------------------





the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an option.
(b)    Change in Control. In the event of a Change of Control, each outstanding
option shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Purchase Periods then in progress shall be shortened by setting a New
Exercise Date and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company's
proposed Change of Control. The Administrator shall notify each participant in
writing, at least 10 business days prior to the New Exercise Date, that the
Exercise Date for the participant's option has been changed to the New Exercise
Date and that the participant's option shall be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.
20.    Amendment or Termination.
(a)    The Administrator may at any time and for any reason terminate or amend
the Plan. Except as otherwise provided in the Plan, no such termination can
affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 19 and this Section 20 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.
(b)    Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant's
Compensation, and establish such


11





--------------------------------------------------------------------------------





other limitations or procedures as the Administrator determines in its sole
discretion advisable which are consistent with the Plan.
(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:
(i)    increasing the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
(ii)    shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and
(iii)    allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
21.    Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
22.    Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.    Term of Plan. The Plan, as amended through May 19, 2014, shall continue
in effect until August 31, 2024, unless sooner terminated under Section 20
hereof.


12





--------------------------------------------------------------------------------





24.    Automatic Transfer to Low Price Offering Period. To the extent permitted
by any applicable laws, regulations, or stock exchange rules if the Fair Market
Value of the Common Stock on any Exercise Date in an Offering Period is lower
than the Fair Market Value of the Common Stock on the Entry Date of such
Offering Period, then all participants in such Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period.






13





--------------------------------------------------------------------------------






EXHIBIT A
MICROCHIP TECHNOLOGY INCORPORATED
2001 Employee Stock Purchase Plan
Subscription Agreement
Enrollment, Change and Withdrawal Form


Please print and complete all information below:




Full Name:
 
 
 
 
Badge #:
 
 
Last
First
M
 
 
 
 
 
 
 
 
 
 
Home Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SECTION I – PARTICIPATION ELECTION
Choose One:
o I hereby decline to participate in the Employee Stock Purchase Plan for this
semi-annual participation period.
o I hereby authorize Microchip Technology Inc. to deduct the following amount
from my salary each pay period (gross salary).


 
 
 
 
 
 
 
 
 
 
 
CIRCLE ONE:
1%
2%
3%
4%
5%
6%
7%
8%
9%
10%



My participation will automatically remain in effect from one offering period to
the next offering period in accordance with my payroll deduction authorization,
unless I withdraw from the ESPP, change the rate of my payroll deduction or my
employment status changes.


I can decrease my contribution percentage no more than one time during each
six-month purchase period. I can increase my contribution percentage only at the
beginning of each 24-month offering period.


I can withdraw from any offering period, provided that my withdrawal is received
no later than 5 business days prior to a purchase date. See next section.


My shares will be placed in a brokerage account in street name.











--------------------------------------------------------------------------------





SECTION II- WITHDRAWAL


I choose to stop my payroll deductions and either (select only one):


¨ purchase Microchip Technology Inc. shares on the next purchase date.*
¨ refund my Employee Stock Purchase Plan payroll deductions collected.*


I can withdraw from any offering period, provided that my withdrawal is received
by stock plan administration at least 5 business days prior to a purchase date.


*Note: When withdrawing from the ESPP, per the Plan you will not be eligible to
re-enroll until the beginning of the next 24-month offering period.




 
 
 
Signature of Employee
 
Date
 
 
 



SECTION III – BENEFICIARY (for payroll deducted, cash balance of contributions
prior to a purchase)
I understand that if I am married, my spouse shall automatically be my
designated beneficiary unless I elect otherwise and my spouse consents to such
election. When more than one beneficiary is designated, if the percentage is not
specified, payment will be made in equal dollars to each surviving beneficiary,
or all to the last surviving beneficiary.


Primary Beneficiary
I hereby designate the following person(s) as primary beneficiary of my payroll
deduction account under the Plan payable by reason of my death.


Name
 
Relationship of Beneficiary
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Contingent Beneficiary
In the event that there is no living primary beneficiary at my death, I hereby
designate the following person(s) as contingent beneficiary of my payroll
deduction account.









--------------------------------------------------------------------------------





Name
 
Relationship of Beneficiary
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SECTION IV- CONSENT OF SPOUSE
Note: If your spouse is not your Designated Primary Beneficiary, then this
Designation of Beneficiary is invalid without the consent of your spouse unless
your spouse waived the right to consent to any change in the beneficiary
designation under a prior beneficiary designation.


I acknowledge that I am the spouse of the Participant named on the reverse side
of this form. I hereby certify that I have read this Designation of Beneficiary
Form and understand that I possess a beneficial interest in my spouse’s payroll
deduction account under the Plan if I survive him/her. I hereby acknowledge and
consent to the Designation of Beneficiary on the reverse side of this form. My
consent shall be irrevocable unless my spouse subsequently changes the
Designation of Beneficiary.


If my spouse changes the designation, (Choose A or B):
¨
(A) I understand I must sign a new consent to the new designation for it to be
effective.

¨
(B) I waive my right to consent to any future change in designation. I
understand I have the right to restrict my consent only to the beneficiary
designated on the reverse side of this form by checking box (A.)



I have executed this consent this          day of                 , 20 .




 
 
Signature of Participant's Spouse
 
 
 










--------------------------------------------------------------------------------






SCHEDULE A


LIST OF SUBSIDIARIES
PARTICIPATING IN THE
2001 EMPLOYEE STOCK PURCHASE PLAN
Amended February 19, 2019


Participation in 423 Component
Microchip Technology Inc. and its following disregarded subsidiaries, but only
for so long as they remain its disregarded subsidiaries
•
Micrel, LLC

•
Microchip Technology LLC

•
Standard Microsystems, LLC and its following disregarded subsidiaries, but only
for so long as they remain its disregarded subsidiaries

o
BridgeCo, LLC

o
Standard Microsystems (Asia) LLC

•
Supertex, LLC

Microsemi Corporation and its following disregarded subsidiaries, but only for
so long as they remain its disregarded subsidiaries
•
Microsemi Corp. International

•
Microsemi Corp (Taiwan Branch)

Microsemi Corp. – Analog Mixed Signal Group
Microsemi Corp. – Massachusetts
Microsemi Corp. – Power Management Group
Microsemi Corp. – Power Products Group
Microsemi Corp. – RFIS Diode Solutions
Microsemi Corp. – RF Power Products
Microsemi Corp. – RF Signal Processing
Microsemi Frequency and Time Corporation and its following disregarded
subsidiaries, but only for so long as they remain its disregarded subsidiaries
•
Microsemi Frequency and Time Corporation (Hong Kong Branch)

•
Symmetricom Puerto Rico Ltd.

Microsemi PoE, Inc.
Microsemi Semiconductor (U.S.), Inc. and its following disregarded subsidiaries,
but only for so long as they remain its disregarded subsidiaries
•
Microsemi International, Inc.

Microsemi SoC Corp. and its following disregarded subsidiaries, but only for so
long as they remain its disregarded subsidiaries    
•
Microsemi SOC Corp (Canada Branch)

Microsemi Solutions (U.S.), Inc.
Wintegra Holding, LLC











--------------------------------------------------------------------------------





Participation in non-423 Component
Participation of employees of these entities is subject to approval by the
Administrator.


Microchip Technology Ireland Limited



